Citation Nr: 1409156	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  04-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for hiatal hernia, in excess of 10 percent prior to, and in excess of 30 percent from February 3, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1974 to August 1994.  

This matter initially came before the Board of Veterans Affairs (Board) on appeal from a December 2003 decision by the RO which, in part, denied an increase in the 10 percent evaluation then assigned for hiatal hernia.  A hearing at the RO before the undersigned was held in June 2006.  The Board remanded the appeal for additional development in December 2006, August 2007, and September 2010.  

By rating action in June 2011, the RO assigned an increased rating to 30 percent for hiatal hernia; effective from February 3, 2011, the date of the most recent VA examination.  The RO also granted service connection for adjustment disorder with depression and assigned a 50 percent evaluation; effective from October 24, 2004, the date of the Veteran's claim.  38 C.F.R. § 3.400(b)(2).  The Veteran and his representative were notified of the grant of service connection for the acquired psychiatric disorder and have not expressed dissatisfaction with the rating assigned.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  


FINDING OF FACT

From March 5, 2003, the Veteran's hiatal hernia has more nearly approximated the criteria for a 30 percent rating an no higher; material weight loss, hematemesis, melena, anemia associated with hiatal hernia or other symptoms combinations productive of severe impairment of health have not been demonstrated.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 30 percent, and no higher, for hiatal hernia from March 3, 2003 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.114, Part 4, Diagnostic Code 7346 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August and September 2003.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal, and testified at a hearing at the RO before the undersigned in June 2006.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Concerning the June 2006 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In this case, while the undersigned VLJ did not discuss the bases of the prior determinations, the VLJ asked specific questions directed at identifying any pertinent evidence not currently associated with the claims and subsequently remanded the appeal to attempt to obtain any outstanding evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Further, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the case has been subject to a prior Board remand.  The AMC provided additional VCAA notice, associated all available treatment records with the Veteran's files and obtained an adequate medical examination and opinion.  As such, the Board finds that there has been substantially compliance with the Board's remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Rating - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2013).  

Hiatal Hernia

The Veteran contends that he suffers from chronic symptoms associated with his hiatal hernia on a daily basis, including nausea, reflux and indigestion, and believes that a higher evaluation should be assigned for his service-connected disability.  

Historically, the Veteran's hiatal hernia was rated 10 percent disabling when his claim for an increased rating was received by VA in March 2003.  The Veteran was examined by VA three times during the pendency of this appeal, and was treated by VA and various private healthcare providers on numerous occasions since 2003.  Based on the examiner's assessment from the most recent VA examination in February 2011, the RO concluded that the Veteran's symptoms more nearly approximated the criteria for a higher evaluation and assigned an increased rating to 30 percent; effective from February 3, 2011, the date of the VA examination.  Thus, the issue to be resolved in this appeal is whether the Veteran is entitled to a rating in excess of 10 percent from the date of his claim for increase to February 3, 2011, and to an evaluation in excess of 30 percent from February 3, 2011.  

The Veteran's hiatal hernia is rated under Diagnostic Code (DC) 7346, which provides for a 10 percent evaluation with two or more of the symptoms for a 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain which is productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114 (2013).  

VA regulations provide that ratings under DC's 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

At this point, it should be noted that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2013).  

In this case, the Veteran's complaints and the objective findings on the numerous VA and private medical reports and examinations during the pendency of this appeal have been essentially the same, manifested by persistent recurrent epigastric distress, dysphagia, pyrosis, and regurgitation with occasional pain radiating into his shoulder.  Additional diagnostic studies during the appeal showed the presence of a hiatal hernia and evidence of mucosal thickening of the esophagus consistent with his reported history of chronic reflux.  Further, none of the examiner's or the findings on the medical reports suggested that the Veteran's complaints were exaggerated or that he was malingering.  Thus, the Board finds that the Veteran's reported symptoms associated with his hiatal hernia accurately reflect the extent and severity of his disability.  

Of the three VA examinations conducted during the pendency of this appeal, the Board finds the recent examination in February 2011 most persuasive, because it included a detailed discussion of the Veteran's medical history and chronic symptoms, considered other medical reports of record and offered a clear assessment as to the severity of his hiatal hernia.  

As to the two other VA examination reports, the VA examiner in October 2003 did not review the claims file or include any analysis of the Veteran's symptoms or how it impaired his overall health.  Similarly, while the VA examiner in January 2007, indicated that he reviewed the claims file, he made no mention of any of the private medical reports when he concluded that the Veteran did not have a hiatal hernia.  The fact that an August 2005 private upper GI study of record clearly showed a small sliding hiatal hernia, undermines the probative value of the examiner's conclusions.  Furthermore, the examiner did not offer any analysis as to how the Veteran's hiatal hernia impacted on his health.  

In this case, a private esophagogram of the upper GI in August 2005, and received in September 2005, showed slight irregularity of the mid part of the esophagus and a small sliding hiatus hernia with minimal reflux.  The upper gastrointestinal tract showed no obvious active ulcer crater and the duodenal bulb was within normal limits.  A private CT thorax scan with contrast in November 2006, showed diffuse mucosal thickening of the esophagus, consistent with the Veteran's history of esophageal reflux.  Another private EGD in May 2010, showed a hiatal hernia and erythema of the distal esophagus without ulcers.  

When examined by VA in February 2011, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the clinical and diagnostic findings on examination.  The examiner noted that while there was evidence of mild anemia, he opined that it was less likely than not due to the hiatal hernia, as the Veteran had a negative history of vomiting, hematemesis or melena, and was more likely related to his other medical problems, including hemorrhoids, diverticular disease and colon polyp.  The examiner indicated that the Veteran's hiatal hernia was manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain, and opined that it should not cause considerable impairment of health.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

After review of all the evidence of record, the Board finds that the symptoms associated with the Veteran's hiatal hernia more nearly approximates the criteria for a 30 percent rating, and no higher, from the date of receipt of his claim for increase in March 2003.  As noted above, the Veteran's reported symptoms have been consistent and unrelenting during the pendency of this appeal, and are only somewhat relieved with medication.  It stands to reason, that if the Veteran's symptoms, which have been essentially unchanged since receipt of his claim for increase, more nearly approximated the criteria for a 30 percent evaluation when examined by VA in February 2011, then it is reasonable to conclude that the severity of his disability has persisted since the date of his claim for increase.  

As to consideration of an evaluation in excess of 30 percent, the medical reports of record do not show any objective symptoms of pain, vomiting and material weight loss, hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  While the Veteran asserted that he suffered material weight loss, the medical reports showed that his weight has remained fairly constant during the 11 years that his claim has been on appeal, ranging from 132 to 147 pounds, with most of the reports showing his weight between 137 and 141 pounds.  

In this case, the medical evidence shows that the predominant disability picture of the Veteran's digestive disabilities involve symptoms of recurrent epigastric distress, dysphagia, reflux and regurgitation.  The evidence of record does not show any history of melena or hematemesis, and the Veteran's weight has been relatively stable throughout the appeal, and showed no evidence of material weight loss.  Accordingly, a rating in excess of 30 percent for the Veteran's hiatal hernia is not warranted.  

The only other potentially applicable rating code which would provide a basis for an evaluation in excess of 30 percent is DC 7307 for gastritis, which provides, in pertinent part, for a 60 percent evaluation for chronic gastritis identified by a gastroscope with severe hemorrhages or large ulcerated or eroded areas.  In this case, the diagnostic studies of record do not show any findings suggestive of chronic gastritis to the extent necessary for a 60 percent evaluation.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the manifestations of the Veteran's hiatal hernia are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by his gastrointestinal disorder, and provides for a higher rating with more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

Here, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the evidence of record showed that the Veteran is currently employed full-time.  In any event, the objective findings of record do not show or otherwise suggest that his hiatal hernia would preclude substantially gainful employment.  


ORDER

An increased evaluation to 30 percent, and no higher, for hiatal hernia is granted from March 5, 2003, subject to VA regulations concerning the payment of monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


